Exhibit10.5 AMENDMENT NO. 2 TO THEAMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 12, AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut corporation (the “Borrower”), the Lenders executing this Amendment on the signature pages hereto and Citibank, N.A., as agent (the “Agent”) for the Lenders. PRELIMINARY STATEMENTS: (1)The Borrower, the banks, financial institutions and other institutional lenders parties to the Credit Agreement referred to below (collectively, the “Lenders”) and the Agent have entered into an Amended and Restated Credit Agreement dated as of
